Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 17 and 21-24 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tsuchiya et al. (US Publication 2018/0041240 A1).
In regards to claims 13, 23 and 24, Tsuchiya et al. (US Publication 2018/0041240 A1) teaches, a user station for a serial bus system, comprising: a transmitting stage configured to transmit a message on a bus line of the bus system, the transmitting stage being configured to switch between a first operating mode and a second operating mode when transmitting different phases of the message (see figure 2 and paragraph 49; The logic circuits 135 are 136 are, respectively, a circuit which receives an input of (i) the transmission signal TX and (ii) a phase PSE of a communication frame. The communication frame of the CAN FD protocol comprises two phases, i.e., an arbitration phase and a data phase), the transmitting stage, in the first operating mode, being configured to generate a first data state as a bus state having (see paragraph 50; The arbitration phase is set to have a bit rate equivalent to that of the conventional CAN (e.g., 500 kbit/s); see paragraph 30; The bus 10 is a communication channel (also referred to herein as a “communication path”) that includes a pair of wires, for example, a signal line 11 and a signal line 12), and to generate a second data state as a bus state having the same bus level for the two bus wires of the bus line (see paragraph 50; the data phase is set to have a maximum bit rate of, for example, 5 Mbit/s, which is higher than the arbitration phase; see paragraph 30; The bus 10 is a communication channel (also referred to herein as a “communication path”) that includes a pair of wires, for example, a signal line 11 and a signal line 12), and the transmitting stage, in the second operating mode, being configured to generate the first data state and second data state as a bus state having different bus levels for the two bus wires of the bus line (see paragraph 47; the switch Tr1 is in an ON state (i.e., is turned ON) when the transmission signal TX is dominant, and is in an OFF state (i.e., is turned OFF) when the transmission signal TX is recessive; see paragraph 48; the switch Tr2 is in the ON state (i.e., is turned ON) when the transmission signal TX is dominant, and is in the OFF state (i.e., is turned OFF) when the transmission signal TX is recessive).
In regards to claim 14, Tsuchiya teaches, wherein the transmitting stage is configured to switch into the first operating mode when data of a first phase of the message are to be transmitted, which are to be transmitted at a first bit rate, and to switch into the second operating mode when data of second phase of the message are to be transmitted, which are to be transmitted at a bit rate that is faster than the first bit (see paragraph 50; The arbitration phase is set to have a bit rate equivalent to that of the conventional CAN (e.g., 500 kbit/s). On the other hand, the data phase is set to have a maximum bit rate of, for example, 5 Mbit/s, which is higher than the arbitration phase).
In regards to claim 17, Tsuchiya teaches wherein the first output stage and the fourth output stage include a PMOS transistor, and the second output stage and the third output stage include an NMOS transistor (see paragraph 41; The switches Tr1 and Tr4 are, for example, PMOS-type transistors, i.e., p-type MOSFETs, and the switches Tr2 and Tr3 are, for example, NMOS-type transistors, i.e., n-type MOSFETs).
In regards to claim 21, Tsuchiya teaches, wherein the transmitting stage is configured to transmit the data in the first operating mode with the same bus level on the bus line as in the second operating mode (see figure 1, the bus 10 signal lines 11 and 12).
In regards to claim 22, Tsuchiya teaches, wherein the transmitting stage is configured to generate the bus level in the first operating mode with a first bus load resistor and to generate the bus level in the second operating mode with a second bus load resistor, the first bus load resistor being smaller than the second bus load resistor (see paragraph 93 and figure 8; FIG. 8 illustrates how an adjustment of the resistance values of resistor Ra and/or of the capacitance values of capacitor Ca changes the differential signal waveform Vdiff. That is, when a resistance value of the resistor Ra and/or a capacitance value of the capacitor Ca are changed, a “semi-ON” period of the switch Tr3 changes as shown by a dashed line in FIG. 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya further in view of Hell (US Publication 2013/0294460 A1).
In regards to claim 15, Tsuchiya teaches all the limitations of the parent claims as stated above.  Tsuchiya also teaches the arbitration and data phases as stated above.
However, Tsuchiya fails to teach, wherein the transmitting stage is configured to switch only into the second operating mode for transmitting data when an exclusive, collision-free access to the bus line of the bus system is ensured for the user station for a predetermined period of time.
Hell (US Publication 2013/0294460 A1) teaches, wherein the transmitting stage is configured to switch only into the second operating mode for transmitting data when an exclusive, collision-free access to the bus line of the bus system is ensured for the user station for a predetermined period of time (see paragraph 29; In order to avoid collisions of messages sent at the same time by different nodes, an arbitration phase precedes each phase during which "payload" data is sent. During the arbitration phase, 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the collision avoidance as taught by Hell into the teachings of Tsuchiya.  The motivation to do so would be to improve communications by gradually increasing the data rates and avoiding collisions.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya further in view of Wandel (US Publication 2017/0093596 a1).
The applied reference (Wandel) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
In regards to claim 20, Tsuchiya teaches all the limitations of the parent claim as stated above.
Tsuchiya however fails to teach, wherein the message includes a data field having a variable length, the variable length being between 1 byte to 4096 bytes.
Wandel (US Publication 2017/0093596 a1) teaches, wherein the message includes a data field having a variable length, the variable length being between 1 byte to 4096 bytes (see paragraphs 16 and 17; CAN FD having 4096 bytes).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of data byte sized as taught by Wandel into the teachings of Tsuchiya.  The motivation to do so would be make the transmission more fair by enable large and small bytes transmissions to take place. 
Allowable Subject Matter
Claims 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466